638 So. 2d 591 (1994)
Colin FOLSOM, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-1196.
District Court of Appeal of Florida, Third District.
June 21, 1994.
Bennett H. Brummer, Public Defender, and Manuel Alvarez, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., and Parker D. Thomson and Carol A. Licko, Sp. Asst. Attys. Gen., for appellee.
Before NESBITT, JORGENSON and LEVY, JJ.
PER CURIAM.
Defendant seeks reversal of his conviction for violating Florida's anti-stalking statute, sections 784.048(3) and (4), Florida Statutes (1993). We affirm and remand for resentencing. We find this Court's opinion in Pallas v. State, 636 So. 2d 1358 (Fla. 3d DCA 1994) and State v. Bossie, 1 Fla. L. Weekly Supp. 465 (Fla. Brevard County Ct. June 22, 1993) dispositive of the issues posed on appeal. See also Bouters v. State, 634 So. 2d 246 (Fla. 5th DCA 1994).
We do find, however, that aggravated stalking is classified as a third degree felony, and as such the appellant's period of incarceration plus probation cannot exceed the maximum of five years. § 775.082(3)(d), Fla. Stat. (1993). Thus, we remand for imposition of a sentence no greater than the statutory maximum.
Affirmed and remanded for resentencing.